Exhibit 10.2
PLEDGE AND SECURITY AGREEMENT
     THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of
September 20, 2010, by and among each of the undersigned grantors, the
Additional Grantors (as hereinafter defined) (each, a “Grantor”), and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent for the Lenders under the
Credit Agreement as defined below (in such capacity, together with its
successors and assignees herein called “Secured Party”).
RECITALS:
     1. Energy Transfer Equity, L.P., a Delaware limited partnership (the
“Borrower”), has entered into a Credit Agreement dated as of September 20, 2010
(as from time to time amended, supplemented or restated, the “Credit
Agreement”), among the Borrower, Credit Suisse AG, as the Administrative Agent,
and the Lenders from time to time party thereto, pursuant to which the Lender
Parties (as defined below) have agreed to advance funds and extend credit to the
Borrower up to an aggregate principal amount of $200,000,000, subject to
increases as provided therein of up to $100,000,000.
     2. In consideration of the extensions of credit and other agreements of the
Lenders, the LC Issuer and the Swingline Lender as set forth in the Credit
Agreement, each Grantor has agreed to secure the obligations under the Loan
Documents as set forth herein.
     3. Grantors, Borrower, and each direct and indirect Subsidiary of Borrower
are mutually dependent on each other in the conduct of their respective
businesses under a holding company structure, with the credit needed from time
to time by each often being provided by another or by means of financing
obtained by one such affiliate with the support of the others for their mutual
benefit and the ability of each to obtain such financing being dependent on the
successful operations of the others.
     4. The applicable governing body or the members of each Grantor (or of each
Grantor’s general partner), as applicable, has determined that such Grantor’s
execution, delivery and performance of this Agreement may reasonably be expected
to benefit such Grantor, directly or indirectly, and are in the best interests
of such Grantor.
     NOW, THEREFORE, in consideration of the premises, of the benefits which
will inure to each Grantor from the LC Issuer’s issuance of Letters of Credit,
the Swingline Lender’s advances of Swingline Loans and the Lenders’ advances of
funds to Borrower under the Credit Agreement, and of Ten Dollars and other good
and valuable consideration, the receipt and sufficiency of all of which are
hereby acknowledged, and in order to induce the LC Issuer to issue Letters of
Credit, the Swingline Lender to advance Swingline Loans and the Lenders to
advance funds under the Credit Agreement, each Grantor hereby agrees with
Secured Party, for the benefit of the Lender Parties, as follows:

 



--------------------------------------------------------------------------------



 



AGREEMENTS
ARTICLE I Definitions and References
     Section 1.1. General Definitions. As used herein, the following terms shall
have the following meanings:
     “Account Debtor” means each Person who is obligated on a Receivable or any
supporting obligation related thereto.
     “Additional Grantor” has the meaning given to such term in Section 5.2.
     “Administrative Agent” means the Person who is from time to time the
“Administrative Agent” as defined in the Credit Agreement.
     “Agreement” has the meaning given to such term in the Preamble.
     “Borrower” has the meaning given to such term in the Recitals.
     “Collateral” means all property, of whatever type, that is described in
Section 2.1 as being at any time subject to a security interest granted
hereunder to Secured Party.
     “Commercial Tort Claim” means a claim arising in tort with respect to which
the claimant is Grantor.
     “Company” means an LLC, Partnership or Corporation in respect of which
Company Rights are granted.
     “Company Agreements”, “Company Rights”, and “Company Rights to Payments”
have the meanings given them in Section 2.1(k) below.
     “Copyright License” means any license or other agreement, whether now or
hereafter in existence, under which is granted or authorized any right to use,
copy, reproduce, distribute, prepare derivative works, display or publish any
records or other materials on which a Copyright is in existence or may come into
existence.
     “Copyrights” means all the following: (a) all copyrights under the laws of
the United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
intellectual property rights to works of authorship (whether or not published),
and all application for copyrights under the laws of the United States or any
other country, including registrations, recordings and applications in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or other country, or any political subdivision
thereof, (b) all reissues, renewals and extensions thereof, (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing, and
(d) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

2



--------------------------------------------------------------------------------



 



     “Corporation” means any corporation that is included within the term
“Corporation” pursuant to Section 2.1(k)(iii) below, and any successor of any
such corporation.
     “Credit Agreement” has the meaning given to such term in the Recitals.
     “Deposit Accounts” means all “deposit accounts” (as defined in the UCC) or
other demand, time, savings, passbook, or similar accounts maintained with a
bank, including non-negotiable certificates of deposit.
     “Documents” means all “documents” (as defined in the UCC) or other receipts
covering, evidencing or representing inventory, equipment, or other goods.
     “Equipment” means all “equipment” (as defined in the UCC) in whatever form,
wherever located, and whether now or hereafter existing, and all parts thereof,
all accessions thereto, and all replacements therefor.
     “ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.
     “ETP GP” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, the sole general partner of ETP.
     “ETP LLC” means Energy Transfer Partners, L.L.C., a Delaware limited
liability company.
     “General Intangibles” means all “general intangibles” (as defined in the
UCC) of any kind (including choses in action, Commercial Tort Claims, Software,
Payment Intangibles, tax refunds, insurance proceeds, and contract rights), and
all instruments, security agreements, leases, contracts, and other rights
(except those constituting Receivables, Documents, or Instruments) to receive
payments of money or the ownership or possession of property, including all
general intangibles under which an account debtor’s principal obligation is a
monetary obligation. The General Intangibles include, among other items, all
Intellectual Property.
     “Grantor” has the meaning given to such term in the Preamble.
     “Instruments” means all “instruments”, “chattel paper” or “letters of
credit” (as each is defined in the UCC) and all Letter-of-Credit Rights.
     “Intellectual Property” means any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks, and Trademark Licenses.
     “Inventory” means all “inventory” (as defined in the UCC) in all of its
forms, wherever located and whether now or hereafter existing, including (a) all
movable property and other goods held for sale or lease, all movable property
and other goods furnished or to be furnished under contracts of service, all raw
materials and work in process, and all materials and supplies used or consumed
in a business, (b) all movable property and other goods that are part of a
product or mass, (c) all movable property and other goods that are returned to
or repossessed by the seller, lessor, or supplier thereof, (d) all goods and
substances in which any of the foregoing

3



--------------------------------------------------------------------------------



 



is commingled or to which any of the foregoing is added, and (e) all accessions
to, products of, and documents for any of the foregoing.
     “Investment Property” means all “investment property” (as defined in the
UCC) and all other securities, whether certificated or uncertificated,
securities entitlements, securities accounts, commodity contracts, or commodity
accounts.
     “LC Issuer” means the Person who is from time to time the “LC Issuer” as
defined in the Credit Agreement.
     “Lender Hedging Obligations” has the meaning given to such term in the
Credit Agreement.
     “Lender Parties” means the Administrative Agent, the LC Issuer, the
Swingline Lender, the Lenders and the counterparties under Lender Hedging
Obligations.
     “Lenders” means the Persons who are from time to time “Lenders” as defined
in the Credit Agreement.
     “Letter-of-Credit Rights” means all rights to payment or performance under
a “letter of credit” (as defined in the UCC) whether or not the beneficiary has
demanded or is at the time entitled to demand payment or performance.
     “LLC” means any limited liability company which is included within the term
“LLC” pursuant to Section 2.1(k)(i), and any successor of any such limited
liability company.
     “Loan Documents” has the meaning given to such term in the Credit
Agreement.
     “Loan Party” means any Person, including the Borrower and the other
Grantors, who may now or may at any time hereafter be primarily or secondarily
liable for any of the Secured Obligations or who may now or may at any time
hereafter have granted to Secured Party, LC Issuer, Swingline Lender or Lenders
a Lien upon any property as security for the Secured Obligations.
     “Notes” has the meaning given to such term in the Credit Agreement.
     “Obligation Documents” means the Credit Agreement, the Notes, the Loan
Documents, and all other documents and instruments under, by reason of which, or
pursuant to which any or all of the Secured Obligations are evidenced, governed,
secured, or otherwise dealt with, and all other agreements, certificates, and
other documents, instruments and writings heretofore or hereafter delivered in
connection herewith or therewith.
     “Other Company Rights” has the meaning given it in Section 2.1(k)(v).
     “Partnership” means any general or limited partnership which is included
within the term “Partnerships” pursuant to Section 2.1(k)(ii), and any successor
of any such partnership.

4



--------------------------------------------------------------------------------



 



     “Patent License” means any license or other agreement, whether now or
hereafter in existence, under which is granted or authorized any right with
respect to any Patent or any invention now or hereafter in existence, whether
patentable or not, whether a patent or application for patent is in existence on
such invention or not, and whether a patent or application for patent on such
invention may come into existence.
     “Patents” means all the following: (a) all letters patent and design
letters patent of the United States or any other country and all applications
for letters patent and design letters patent of the United States or any other
country, including applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
other country, or any political subdivision thereof, (b) all reissues,
divisions, continuations, continuations-in-part, renewals and extensions
thereof, (c) all claims for, and rights to sue for, past or future infringements
of any of the foregoing, and (d) all income, royalties, damages and payments now
or hereafter due or payable with respect to any of the foregoing, including
damages and payments for past or future infringements thereof.
     “Payment Intangibles” means all “payment intangibles” (as defined in the
UCC).
     “Pledge and Security Agreement Supplement” has the meaning given such term
in Section 5.2.
     “Pledged Shares” has the meaning given such term in Section 2.1(k)(iii).
     “Proceeds” means, with respect to any property of any kind, all proceeds
of, and all other profits, products, rentals or receipts, in whatever form,
arising from any sale, exchange, collection, lease, licensing or other
disposition of, distribution in respect of, or other realization upon, such
property, including all claims against third parties for loss of, damage to or
destruction of, or for proceeds payable under (or unearned premiums with respect
to) insurance in respect of, such property (regardless of whether Secured Party
is named a loss payee thereunder), and any payments paid or owing by any third
party under any indemnity, warranty, or guaranty with respect to such property,
and any condemnation or requisition payments with respect to such property, in
each case whether now existing or hereafter arising.
     “Receivables” means (a) all “accounts” and “chattel paper” (as defined in
the UCC) and all other rights to payment for goods or other personal property
which have been (or are to be) sold, leased, or exchanged or for services which
have been (or are to be) rendered, regardless of whether such accounts or other
rights to payment have been earned by performance and regardless of whether such
accounts or other rights to payment are evidenced by or characterized as
accounts receivable, contract rights, book debts, notes, drafts or other
obligations of indebtedness, (b) all Documents and Instruments of any kind
relating to such accounts or other rights to payment or otherwise arising out of
or in connection with the sale, lease or exchange of goods or other personal
property or the rendering of services, (c) all rights in, to, or under all
security agreements, leases and other contracts securing or otherwise relating
to any such accounts, rights to payment, Documents, or Instruments, (d) all
rights in, to and under any purchase orders, service contracts, or other
contracts out of which such accounts and other rights to payment arose (or will
arise on performance), and (e) all rights in or pertaining to any goods arising
out of or in connection with any such purchase orders, service contracts, or
other

5



--------------------------------------------------------------------------------



 



contracts, including rights in returned or repossessed goods and rights of
replevin, repossession, and reclamation.
     “Receiver” has the meaning given such term in Section 4.2(g).
     “Secured Obligations” has the meaning given such term in Section 2.2.
     “Secured Party” has the meaning given such term in the Preamble.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Software” means all “software” (as defined in the UCC), including all
computer programs, any supporting information provided in connection with a
transaction relating to a computer program, all licenses or other rights to use
any of such computer programs, and all license fees and royalties arising from
such use to the extent permitted by such license or rights.
     “Trademark License” means any license or agreement, whether now or
hereafter in existence, under which is granted or authorized any right to use
any Trademark.
     “Trademarks” means all of the following: (a) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, brand names, trade dress, prints and labels on
which any of the foregoing have appeared or appear, package and other designs,
and any other source or business identifiers, and general intangibles of like
nature, and the rights in any of the foregoing which arise under applicable law,
(b) the goodwill of the business symbolized thereby or associated with each of
them, (c) all registrations and applications in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
other country, or any political subdivision thereof, (d) all reissues,
extensions and renewals thereof, (e) all claims for, and rights to sue for, past
or future infringements of any of the foregoing, and (f) all income, royalties,
damages and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.
     “UCC” means the Uniform Commercial Code in effect in the State of New York
from time to time.
     Section 1.2. Incorporation of Other Definitions. Reference is hereby made
to the Credit Agreement for a statement of the terms thereof. All capitalized
terms used in this Agreement which are defined in the Credit Agreement and not
otherwise defined herein shall have the same meanings herein as set forth
therein. All terms used in this Agreement which are defined in the UCC and not
otherwise defined herein or in the Credit Agreement shall have the same meanings
herein as set forth therein, except where the context otherwise requires. The
parties intend that the terms used herein that are defined in the UCC have, at
all times, the broadest and most inclusive meanings possible. Accordingly, if
the UCC shall in the future be amended or held by a court to define any term
used

6



--------------------------------------------------------------------------------



 



herein more broadly or inclusively than the UCC in effect on the date hereof,
then such term, as used herein, shall be given such broadened meaning. If the
UCC shall in the future be amended or held by a court to define any term used
herein more narrowly, or less inclusively, than the UCC in effect on the date
hereof, such amendment or holding shall be disregarded in defining terms used
herein.
     Section 1.3. Attachments. All exhibits or schedules which may be attached
to this Agreement are a part hereof for all purposes.
     Section 1.4. Other Interpretive Provisions. With reference to this
Agreement, unless otherwise specified herein:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein are included for convenience of reference only
and shall not affect the interpretation of this Agreement.
ARTICLE II Security Interest
     Section 2.1. Grant of Security Interest. As collateral security for all of
the Secured Obligations, each Grantor hereby pledges and assigns to Secured
Party and grants to Secured Party a continuing security interest, for the
benefit of the Lender Parties, in and to all right, title and interest of such
Grantor in and to any and all of the following property, whether now owned or
existing or hereafter acquired or arising and regardless of where located:
     (a) all Receivables;

7



--------------------------------------------------------------------------------



 



     (b) all General Intangibles;
     (c) all Documents;
     (d) all Instruments;
     (e) all Inventory;
     (f) all Equipment;
     (g) all Deposit Accounts;
     (h) all Investment Property;
     (i) all books and records (including, without limitation, customer lists,
marketing information, credit files, price lists, operating records, vendor and
supplier price lists, sales literature, computer software, computer hardware,
computer disks and tapes and other storage media, printouts and other materials
and records) of such Grantor pertaining to any of the Collateral;
     (j) all moneys and property of any kind of such Grantor in the possession
or under the control of Secured Party;
     (k) all of the following (herein collectively called the “Company Rights”),
whether now or hereafter existing, which are owned by such Grantor or in which
such Grantor otherwise has any rights:
     (i) all interests in any limited liability company and all proceeds,
interest, profits, and other payments or rights to payment attributable to such
Grantor’s interests in any limited liability company (whether one or more,
herein called the “LLCs”), including those described in Exhibit A hereto, and
all certificates representing such interests;
     (ii) all interests in general or limited partnerships (including general
partnership interests and limited partnership interests) and all proceeds,
interest, profits, and other payments or rights to payment attributable to such
Grantor’s interests in any general or limited partnership (whether one or more,
herein called the “Partnerships”), including those described in Exhibit A
hereto, and all certificates representing such interests;
     (iii) all shares of stock of corporations (including common shares or
preferred shares) and all proceeds, interest, profits, and other payments or
rights to payment attributable to such Grantor’s interests in any corporation
(whether one or more, herein called the “Corporations”), including those
described in Exhibit A hereto, all certificates representing any such shares,
all options and other rights, contractual or otherwise, at any time existing
with respect to such shares, and all dividends, cash, instruments and other
property now or hereafter received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares (any and all such
shares, certificates, options,

8



--------------------------------------------------------------------------------



 



rights, dividends, cash, instruments and other property being herein called the
“Pledged Shares”);
     (iv) all distributions, dividends, cash, instruments and other property now
or hereafter received, receivable or otherwise made with respect to or in
exchange for any interest of such Grantor in any Company, including interim
distributions, returns of capital, loan repayments, and payments made in
liquidation of any Company, and whether or not the same arise or are payable
under any organizational document, any agreement or certificate forming any
Company or any other agreement governing any Company or the relations among the
members, partners or stockholders of any Company (any and all such proceeds,
interest, profits, payments, rights to payment, distributions, dividends, cash,
instruments, other property, interim distributions, returns of capital, loan
repayments, and payments made in liquidation being herein called the “Company
Rights to Payments”, and any and all such organizational documents, agreements,
certificates, and other agreements being herein called the “Company
Agreements”); and
     (v) all other interests and rights of such Grantor in any Company, whether
under the Company Agreements or otherwise, including any option, right or
warrant to acquire any of the foregoing and any right to cause the dissolution
of any Company or to appoint or nominate a successor to such Grantor as a
member, shareholder or partner in any Company (all such other interests and
rights being herein called the “Other Company Rights”); and
     (l) All Proceeds of any and all of the foregoing Collateral.
In each case, the foregoing shall be covered by this Agreement, whether such
Grantor’s ownership or other rights therein are presently held or hereafter
acquired and however such Grantor’s interests therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
     Notwithstanding anything to the contrary contained in this Section 2.1, if
the documents governing any of the foregoing Collateral contain enforceable
restrictions on the assignment or transfer of any Grantor’s rights thereunder,
then the Liens granted under this Agreement shall be limited only to the extent
necessary to comply with such enforceable restrictions (with such limitation
automatically ceasing upon removal of, or receipt of any consent with respect
to, such restrictions), and will in any event attach to the amounts payable to
such Grantor under any such agreement.
     The granting of the foregoing security interest does not make Secured Party
a successor to such Grantor as a member of any LLC or as a partner of any
Partnership or a stockholder of any Corporation, and neither Secured Party nor
any of its successors or assigns hereunder shall be deemed to have become a
member of any LLC, have become a partner of any Partnership or have become a
stockholder of any Corporation by accepting this Agreement or exercising any
right granted herein unless and until such time, if any, when Secured Party or
any such successor or assign expressly becomes a member of any LLC, becomes a
partner of any Partnership or becomes a stockholder of any Corporation after a
foreclosure upon the Company Rights relating to that Company. Notwithstanding
anything herein to the contrary (except to the extent, if any,

9



--------------------------------------------------------------------------------



 



that Secured Party or any of its successors or assigns hereafter expressly
becomes a member of any LLC, a partner of any Partnership or a stockholder of
any Corporation), neither Secured Party nor any of its successors or assigns
shall be deemed to have assumed or otherwise become liable for any debts or
obligations of any Company or of any Grantor to or under any Company, and the
above definition of “Other Company Rights” shall be deemed modified, if
necessary, to prevent any such assumption or other liability.
     Section 2.2. Secured Obligations Secured. The security interest created by
each Grantor hereunder in its Collateral constitutes continuing collateral
security for all Lender Hedging Obligations and all Obligations, whether now
existing or hereafter incurred or arising, including all principal of and all
interest on the Loans, all LC Obligations, and any and all other indebtedness,
obligations or liabilities which may at any time be owed to any Lender Party,
whether incurred heretofore or hereafter or concurrently herewith, under or
pursuant to any of the Loan Documents, and including interest, reasonable
attorneys’ fees and collection costs as may be provided by law or in any
instrument or agreement evidencing any such indebtedness or liability
(collectively, the “Secured Obligations”).
Without limiting the generality of the foregoing, the Secured Obligations
include all post-petition interest, expenses, and other duties and liabilities
of the Borrower described above in this Section 2.2, which would be owed by the
Borrower but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization, or similar proceeding involving
the Borrower.
It is the intention of each Grantor that is a Subsidiary of Borrower and Secured
Party that this Agreement not constitute a fraudulent transfer or fraudulent
conveyance under any Law that may be applied hereto. Each Grantor that is a
Subsidiary of Borrower and, by its acceptance hereof, Secured Party hereby
acknowledges and agrees that, notwithstanding any other provision of this
Agreement: (a) with respect to such Grantor, the indebtedness secured hereby
shall be limited to the maximum amount of indebtedness that can be incurred or
secured by such Grantor without rendering the security interests granted, and
obligations incurred, hereunder by such Grantor subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable Law; and (b) the Collateral pledged by such Grantor hereunder
shall be limited to the maximum amount of Collateral that can be pledged by such
Grantor without rendering the pledge of Collateral by such Grantor subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable Law. Each Grantor hereby acknowledges
that the Secured Obligations are owed to the various Lender Parties and that
each Lender Party is entitled to the benefits of the Liens given under this
Agreement.
ARTICLE III Representations, Warranties and Covenants
     Section 3.1. Representations and Warranties. Each Grantor hereby represents
and warrants to the Lender Parties as follows:
     (a) Ownership Free of Liens. Such Grantor has good and valid title to its
Collateral free and clear of all Liens, encumbrances or adverse claims, except
for Liens permitted under Section 7.02 of the Credit Agreement. No effective
financing statement or other instrument

10



--------------------------------------------------------------------------------



 



similar in effect covering all or any part of the Collateral is on file in any
recording office except (i) any which have been filed in respect of Liens
permitted under Section 7.02 of the Credit Agreement, and (ii) any such
financing statements or other instruments for which a termination statement that
such Grantor is authorized to file has been delivered to Secured Party. Any and
all references made in this Agreement to Liens permitted under Section 7.02 of
the Credit Agreement are made for the purpose of limiting certain warranties and
covenants made by Grantor herein and such reference is not intended to affect
the description herein of the Collateral nor to subordinate the Liens and
security interests hereunder to any Liens permitted under Section 7.02 of the
Credit Agreement.
     (b) Security Interest. Such Grantor has full right, power and authority to
grant a security interest in its Collateral to Secured Party as provided herein,
free and clear of any Lien, adverse claim, or encumbrance other than Liens
permitted under Section 7.02 of the Credit Agreement. This Agreement creates a
valid and binding first priority security interest in favor of Secured Party in
the Collateral, which security interest secures all of the Secured Obligations.
     (c) Name, Place of Business and Formation. Schedule 1 of the Agreement (as
such schedule may be amended or supplemented from time to time) contains:
(i) the type of organization of such Grantor; (ii) the jurisdiction of
organization of such Grantor; and (iii) its organizational identification
number. The full legal name of such Grantor is as set forth on such Schedule 1,
and it has not done in the last five (5) years, and does not do, business under
any other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 1 (as such schedule may be amended or
supplemented from time to time). Except as provided on Schedule 1, it has not
changed its name, jurisdiction of organization, chief executive office or sole
place of business (or principal residence if such Grantor is a natural person)
or its corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years.
     (d) Perfection. The security interests in favor of Secured Party in all of
the Collateral is perfected and, except with respect to any Collateral subject
to a prior perfected Lien permitted under Section 7.02 of the Credit Agreement,
is a first priority security interest.
     (e) Receivables. Except has been disclosed to Secured Party, none of the
Account Debtors in respect of any Receivable is the government of the United
States, any agency or instrumentality thereof, any state or municipality or any
foreign sovereign.
     (f) Company Rights. All units, stock, interests and other securities
constituting the Company Rights have been duly authorized and validly issued,
are fully paid and (other than with respect to partnership and limited liability
company interests) non-assessable, and were not issued in violation of the
preemptive rights of any person or of any agreement by which Grantor or any
Company is bound. All documentary, stamp or other taxes or fees owing in
connection with the issuance, transfer or pledge of the Company Rights (or
rights in respect thereof) have been paid. Except for certain rights contained
in the Company Agreements, no restrictions or conditions exist with respect to
the transfer, voting or capital of any Company Rights. Grantor has delivered to
Secured Party all certificates and instruments evidencing Company Rights. All
such certificates and instruments are valid and genuine and have not been
altered. No Company has any outstanding stock rights, rights to subscribe,
options, warrants or convertible securities

11



--------------------------------------------------------------------------------



 



outstanding or any other rights outstanding whereby any person would be entitled
to have issued to it units of ownership interest or partnership or membership
interests in such Company. Except as set forth on Exhibit A hereto, neither
Grantor nor any Company has elected the application of Article 8 of the UCC to
apply to any Company or any Company Rights, and Article 8 of the UCC is thus not
applicable to any Company, except with respect to any Corporation. Grantor owns
the interests in each Company which are described on Exhibit A. Neither the
making of this Agreement nor the exercise of any rights or remedies of Secured
Party hereunder will cause a default under any of the Company Agreements of any
Company or otherwise adversely affect or diminish any of the Company Rights
thereunder. Grantor’s rights under the Company Agreements are enforceable in
accordance with their terms, except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights.
     Section 3.2. Covenants. Unless Secured Party shall otherwise consent in
writing, each Grantor will at all times comply with the covenants contained in
this Section 3.2 so long as any part of the Secured Obligations or the
Commitment is outstanding.
     (a) General. Except for the security interest created by this Agreement,
such Grantor shall not create or suffer to exist any Lien upon or with respect
to any of the Collateral, except for Liens permitted by Section 7.02 of the
Credit Agreement, and such Grantor shall defend the Collateral against all
Persons at any time claiming any interest therein. Such Grantor shall not
produce, use or permit any Collateral to be used unlawfully or in violation of
any provision of this Agreement or any applicable statute, regulation or
ordinance or any policy of insurance covering the Collateral. Such Grantor shall
not take or permit any action which could impair the Secured Party’s rights in
the Collateral. Such Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral. Upon the reasonable request
of Secured Party from time to time, such Grantor shall make all further or
subsequent filings, recordings or registrations, or give other public notices or
take such other action as is necessary or desirable to perfect or otherwise
continue, preserve or protect the security interest of the Secured Party in the
Collateral.
     (b) Company Rights. Except as permitted by Sections 7.04 and 7.05 of the
Credit Agreement, such Grantor will maintain its ownership of the interests in
each Company listed on Exhibit A, and upon any such permitted sale or other
disposition, Secured Party agrees to release any Lien in favor of Secured Party
on any such interests concurrently with the consummation of such permitted sale
or disposition. Such Grantor will timely honor all calls under any Company
Agreement to provide capital to any Company, and such Grantor will not otherwise
default in performing any of Grantor’s obligations under any Company Agreement
or allow any Company Rights to be adversely affected or diminished. The Company
Rights shall at all times be duly authorized and validly issued and shall not be
issued in violation of the pre emptive rights of any Person or of any agreement
by which any Grantor or any Company thereof is bound. Nothing herein shall
require a Grantor as a member, partner or shareholder of a Company to cause such
Company to initiate, approve, adopt or order a capital call by such Company.
     (c) Delivery of Documents, Instruments and Certificates. All instruments,
documents and certificates constituting or evidencing Collateral on the date of
the Agreement shall be delivered to Secured Party on or prior to the execution
and delivery of this Agreement. All other

12



--------------------------------------------------------------------------------



 



instruments, documents or certificates, if any, constituting or evidencing
Collateral from time to time shall be delivered to Secured Party promptly upon
the receipt thereof by or on behalf of Grantor. Without limiting the foregoing,
all such instruments, documents and certificates received by such Grantor shall
be held in trust on behalf of Secured Party pursuant hereto and shall be
delivered to Secured Party in suitable form for transfer by delivery with any
necessary endorsement or shall be accompanied by fully executed instruments of
transfer or assignment in blank, in each case in form and substance reasonably
satisfactory to Secured Party. To the extent that any of the Company Rights
(whether now owned or hereafter acquired) are not evidenced by a certificate,
instrument or other writing, the Grantor will take all actions required under
applicable Law to perfect the security interest created hereunder, and such
other actions as the Secured Party considers necessary or desirable to effect
the foregoing, and upon reasonable request by the Secured Party will provide an
opinion of counsel satisfactory to the Secured Party, acting reasonably, with
respect to the pledge of uncertificated interests.
     (d) Diminution of Company Rights. Such Grantor will not adjust, settle,
compromise, amend or modify any of the Company Rights or the Company Agreements
related to ETP GP or ETP LLC, except as permitted (or not restricted) by the
Credit Agreement. Such Grantor will not permit the creation of any additional
interests in any Company (other than ETP or Regency) or the issuance of any
additional shares of any class of capital stock or any other interests of any
Company (other than ETP or Regency) (unless immediately upon creation or
issuance the same are pledged and delivered to Secured Party pursuant to the
terms hereof to the extent necessary to give Secured Party a first priority
security interest therein), whether such additional interests are presently
vested or will vest upon the payment of money or the occurrence or nonoccurrence
of any other condition.
     (e) Status of Company Rights. Except for certificated securities that have
been delivered to Secured Party and reflected on Exhibit A (as supplemented from
time to time), the Company Rights are not and shall not at any time be evidenced
by any certificates. The certificates evidencing the Company Rights shall at all
times be valid and shall not be altered. The Company Rights at all times shall
be duly authorized, validly issued, fully paid and (other than with respect to
partnership and limited liability company interests) non assessable, and shall
not be issued in violation of the pre emptive rights of any Person or of any
agreement by which Grantor or any Company is bound and shall not be subject to
any restrictions with respect to transfer, voting or capital of such Company
Rights.
     (f) Restrictions on Collateral. Such Grantor will not enter into any
agreement creating, or otherwise permit to exist, any restriction or condition
upon the transfer, voting, control, or exercise of any Company Rights in respect
of any Company other than any such restrictions or conditions contained in the
applicable Company’s Company Agreement or similar agreement as of the Closing
Date.
     (g) Commercial Tort Claims. If such Grantor shall at any time hold or
acquire a material Commercial Tort Claim, such Grantor shall immediately notify
Secured Party in writing of the details thereof and grant to Secured Party in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably acceptable to Secured Party.

13



--------------------------------------------------------------------------------



 



ARTICLE IV Remedies, Powers and Authorizations
     Section 4.1. Provisions Concerning the Collateral.
     (a) Authorization to File Financing Statements; Additional Filings. Each
Grantor hereby irrevocably authorizes Secured Party at any time and from time to
time to file, without the signature of such Grantor, in any jurisdiction any
financing statements and amendments thereto that (i) indicate the Collateral as
“all assets of Grantor and all proceeds thereof, and all rights and privileges
with respect thereto” or words of similar effect, regardless of whether any
particular asset included in the Collateral falls within the scope of Article 9
of the UCC; (ii) contain any other information required by subchapter E of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including the address of such Grantor, whether
such Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor; and (iii) are necessary to
properly effectuate the transactions described in this Agreement, as determined
by Secured Party in its reasonable discretion. Each Grantor agrees to furnish
any such information to Secured Party promptly upon request. Each Grantor hereby
further authorizes Secured Party to file one or more continuation statements to
such financing statements. Each Grantor further agrees that a carbon,
photographic or other reproduction of this Security Agreement or of any
financing statement describing any Collateral is sufficient as a financing
statement and may be filed in any jurisdiction accepting same by Secured Party.
     (b) Power of Attorney. Each Grantor hereby irrevocably appoints Secured
Party as such Grantor’s attorney in fact and proxy, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in Secured Party’s reasonable discretion, if an Event of
Default shall have occurred and be continuing, to take any action, and to
execute or endorse any instrument, certificate or notice, which Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including any action or instrument: (i) to request or instruct each Company (and
each registrar, transfer agent, or similar Person acting on behalf of each
Company) to register the pledge or transfer of its Collateral to Secured Party;
(ii) to otherwise give notification to any Company, registrar, transfer agent,
financial intermediary, or other Person of Secured Party’s security interests in
its Collateral hereunder; (iii) to ask, demand, collect, sue for, recover,
compound, receive and give acquittance and receipts for moneys due and to become
due under or in respect of any of its Collateral; (iv) to receive, endorse and
collect any drafts or other instruments or documents included in its Collateral;
(v) to enforce any obligations included in its Collateral; and (vi) to file any
claims or take any action or institute any proceedings which Secured Party may,
in its reasonable discretion, deem necessary or desirable for the collection of
any of its Collateral or otherwise to enforce, perfect, or establish the
priority of the rights of Secured Party with respect to any of its Collateral.
Each Grantor hereby acknowledges that such power of attorney and proxy are
coupled with an interest, and are irrevocable.
     (c) Collection Rights. Secured Party shall have the right at any time,
after the occurrence and during the continuance of a Default or of an Event of
Default, to notify, or require any Grantor to notify, any or all Persons
(including any Company) obligated to make payments which are included among its
Collateral (whether accounts, general intangibles, dividends, distribution
rights, Company Rights to Payment, or otherwise) of the assignment

14



--------------------------------------------------------------------------------



 



thereof to Secured Party under this Agreement and to direct such obligors to
make payment of all amounts due or to become due to such Grantor thereunder
directly to Secured Party and, upon such notification and at the expense of such
Grantor and to the extent permitted by Law, to enforce collection thereof and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor could have done. After such Grantor
receives notice that Secured Party has given (and after Secured Party has
required such Grantor to give) any notice referred to above in this subsection,
and so long as any Event of Default shall be continuing:
     (i) all amounts and proceeds (including instruments and writings) received
by such Grantor in respect of such rights to payment, accounts, general
intangibles, dividends, distribution rights or Company Rights to Payments shall
be received in trust for the benefit of Secured Party hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
Secured Party in the same form as so received (with any necessary endorsement)
to be applied as specified in Section 4.3; and
     (ii) except with the consent of Secured Party (such consent not to be
unreasonably withheld), such Grantor will not adjust, settle or compromise the
amount or payment of any such account or general intangible, Company Rights to
Payments or release wholly or partly any account debtor or obligor thereof
(including any Company) or allow any credit or discount thereon.
     Section 4.2. Event of Default Remedies. If an Event of Default shall have
occurred and be continuing, then Secured Party may from time to time in its
discretion, without limitation and without notice except as expressly provided
below:
     (a) exercise in respect of the Collateral, in addition to any other rights
and remedies provided for herein, under the other Loan Documents or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral);
     (b) require each Grantor to, and each Grantor hereby agrees that it will at
its expense and upon request of Secured Party, promptly assemble all books,
records and information of such Grantor relating to the Collateral at a place to
be designated by Secured Party which is reasonably convenient to both parties;
     (c) reduce its claim to judgment or foreclose or otherwise enforce, in
whole or in part, the security interest created hereby by any available judicial
procedure;
     (d) dispose of, at its office, on the premises of the respective Grantor or
elsewhere, all or any part of the Collateral, as a unit or in parcels, by public
or private proceedings, and by way of one or more contracts (it being agreed
that the sale of any part of the Collateral shall not exhaust Secured Party’s
power of sale, but sales may be made from time to time, and at any time, until
all of the Collateral has been sold or until the Secured Obligations have been
paid and performed in full), and at any such sale it shall not be necessary to
exhibit any of the Collateral;
     (e) buy (or allow one or more of the Lender Parties to buy) the Collateral,
or any part thereof, at any public sale;

15



--------------------------------------------------------------------------------



 



     (f) buy (or allow one or more of the Lender Parties to buy) the Collateral,
or any part thereof, at any private sale if the Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations;
     (g) appoint by instrument in writing one or more receivers, managers or
receiver/manager for the Collateral or the business and undertaking of any
Grantor pertaining to the Collateral (the “Receiver”). Any such Receiver will
have, in addition to any other rights, remedies and powers which a Receiver may
have at Law, in equity or by statute, the rights and powers set out elsewhere in
this Section 4.2. In exercising such rights and powers, any Receiver will act as
and for all purposes will be deemed to be the agent of Grantors and no Lender
Party will be responsible for any act or default of any Receiver. The Lender
Parties may remove any Receiver and appoint another from time to time. No
Receiver appointed by the Lender Parties need be appointed by, nor need its
appointment be ratified by, or its actions in any way supervised by a court;
     (h) apply by appropriate judicial proceedings for appointment of a receiver
for the Collateral, or any part thereof, and each Grantor hereby consents to any
such appointment; and
     (i) at its discretion, retain the Collateral in satisfaction of the Secured
Obligations whenever the circumstances are such that Secured Party is entitled
to do so under the UCC or otherwise (provided that Secured Party shall in no
circumstances be deemed to have retained the Collateral in satisfaction of the
Secured Obligations in the absence of an express notice by Secured Party to such
Grantor that Secured Party has either done so or intends to do so).
Each Grantor agrees that, to the extent notice of sale shall be required by Law,
at least ten (10) days’ notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Secured Party shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.
     Section 4.3. Application of Proceeds. If any Event of Default shall have
occurred and be continuing, then Secured Party may in its discretion apply any
cash proceeds from the Collateral held by Secured Party as Collateral, and any
cash proceeds received by Secured Party in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral, as provided
in Section 8.03 of the Credit Agreement.
     Section 4.4. Deficiency. In the event that the proceeds of any sale,
collection or realization of or upon Collateral by Secured Party are
insufficient to pay all Secured Obligations and any other amounts to which
Secured Party is legally entitled, each Grantor that is the Borrower or is a
Guarantor shall be liable for the deficiency, together with interest thereon as
provided in the governing Loan Documents, together with the costs of collection
and the reasonable fees of any legal counsel employed by Secured Party, the LC
Issuer, the Swingline Lender or the Lenders to collect such deficiency.

16



--------------------------------------------------------------------------------



 



     Section 4.5. Indemnity and Expenses. In addition to, but not in
qualification or limitation of, any similar obligations under other Loan
Documents:
     (a) each Grantor will indemnify each Lender Party from and against any and
all claims, losses and liabilities arising out of or resulting from this
Agreement (including enforcement of this Agreement), whether based on contract,
tort or any other theory, whether brought by a third party or by such Grantor or
any other Loan Party, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the negligence of the Indemnitee; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (ii) result
from a claim brought by such Grantor or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Grantor or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction; and
     (b) each Grantor will upon demand pay to Secured Party the amount of any
and all reasonable costs and expenses, including the reasonable fees and
disbursements of Secured Party’s counsel and of any experts and agents, which
Secured Party may incur in connection with (i) the transactions which give rise
to this Agreement, (ii) the preparation of this Agreement and the perfection and
preservation of this security interest created under this Agreement, (iii) the
administration of this Agreement, (iv) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Collateral, (v) the exercise or enforcement of any of the rights of Secured
Party hereunder, or (vi) the failure by Grantor to perform or observe any of the
provisions hereof, except expenses resulting from Secured Party’s gross
negligence or willful misconduct.
     Section 4.6. Non-Judicial Remedies. In granting to Secured Party the power
to enforce its rights hereunder without prior judicial process or judicial
hearing, each Grantor expressly waives, renounces and knowingly relinquishes any
legal right which might otherwise require Secured Party to enforce its rights by
judicial process. In so providing for non judicial remedies, each Grantor
recognizes and concedes that such remedies are consistent with the usage of
trade, are responsive to commercial necessity, and are the result of a bargain
at arm’s length. Nothing herein is intended, however, to prevent Secured Party
or any Grantor from resorting to judicial process at its option.
     Section 4.7. Other Recourse. Each Grantor waives any right to require any
Lender Party to proceed against any other Person, to exhaust any Collateral or
other security for the Secured Obligations, to marshal the Collateral, or to
have any Loan Party joined with such Grantor in any suit arising out of the
Secured Obligations or this Agreement, or pursue any other remedy in Secured
Party’s power. Each Grantor further waives any and all notice of the creation,
modification, rearrangement, renewal or extension for any period of any of the
Secured Obligations of any Loan Party from time to time. Each Grantor further
waives any defense arising by reason of any disability or other defense of any
Loan Party or by reason of the cessation from any cause whatsoever of the
liability of any Loan Party. This Agreement shall continue irrespective of the
fact that the liability of any Loan Party may have ceased and

17



--------------------------------------------------------------------------------



 



irrespective of the validity or enforceability of any other Loan Document to
which such Grantor or any Loan Party may be a party, and notwithstanding any
reorganization or bankruptcy of any Loan Party or any other event or proceeding
affecting any Loan Party. Until all of the Secured Obligations shall have been
paid in full, no Grantor shall have any right to subrogation and each Grantor
waives the right to enforce any remedy which any Lender Party has or may
hereafter have against any Loan Party, and waives any benefit of and any right
to participate in any other security whatsoever now or hereafter held by Secured
Party. Each Grantor authorizes each Lender Party, without notice or demand,
without any reservation of rights against such Grantor, and without in any way
affecting such Grantor’s liability hereunder or on the Secured Obligations, from
time to time to (a) take or hold any other property of any type from any other
Person as security for the Secured Obligations, and exchange, enforce, waive and
release any or all of such other property, (b) apply the Collateral or such
other property and direct the order or manner of sale thereof as Secured Party
may in its discretion determine, (c) renew, extend for any period, accelerate,
modify, compromise, settle or release any of the obligations of any Loan Party
in respect of any or all of the Secured Obligations or other security for the
Secured Obligations, (d) waive, enforce, modify, amend, restate or supplement
any of the provisions of any Loan Document with any Person other than such
Grantor, and (e) release or substitute any Loan Party.
     Section 4.8. Exercise of Company Rights.
     (a) So long as no Event of Default shall have occurred and be continuing
Grantors may receive, retain and use, free and clear of any Lien created hereby,
any and all Company Rights to Payment paid in respect of the Collateral,
provided, however, that any and all Company Rights to Payment paid or payable
other than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Company Rights shall be, and shall forthwith be delivered to Secured Party to
hold as, Company Rights and shall, if received by any Grantor, be received,
segregated, held in trust and delivered as set forth above.
     (b) Anything herein to the contrary notwithstanding, Grantors may at all
times exercise any and all voting rights pertaining to the Company Rights and
Other Company Rights for any purpose not inconsistent with the terms of this
Agreement.
     (c) Upon the occurrence and during the continuance of an Event of Default:
     (i) all rights of each Grantor to receive and retain the Company Rights to
Payment which it would otherwise be authorized to receive and retain pursuant to
subsection (a) of this section shall automatically cease, and all such rights
shall thereupon become vested in Secured Party which shall thereupon have the
sole right to receive and hold as Collateral such Company Rights to Payment;
     (ii) without limiting the generality of the foregoing, Secured Party may at
its option exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Company Rights,
other than voting rights pertaining to the Company Rights, as if it were the
absolute owner thereof, including, without limitation, the right to exchange, in
its discretion, any and all of the

18



--------------------------------------------------------------------------------



 



Company Rights upon the merger, consolidation, reorganization, recapitalization
or other adjustment of any Company, or upon the exercise by any Company of any
right, privilege or option pertaining to any Company Rights, and, in connection
therewith, to deposit and deliver any and all of the Company Rights with any
committee, depository, transfer agent, registrar or other designated agent upon
such terms and conditions as it may determine and any and all rights to dissolve
any Company or to compel distribution of any Company’s assets; and
     (iii) all Company Rights to Payments which are received by Grantor contrary
to the provisions of subsection (c)(i) of this section shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
such Grantor, and shall be forthwith paid over to Secured Party as Company
Rights in the exact form received, to be held by Secured Party as Collateral.
     Section 4.9. Private Sale of Company Rights. Each Grantor recognizes that
Secured Party may deem it impracticable to effect a public sale of all or any
part of the Company Rights and that Secured Party may, therefore, determine to
make one or more private sales of any such Company Rights to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire the
same for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sales shall be deemed to
have been made in a commercially reasonable manner and that Secured Party shall
have no obligation to delay sale of any such Company Rights for the period of
time necessary to permit their registration for public sale under the Securities
Act, to the extent, if any, that the Securities Act would be applicable thereto.
Each Grantor further acknowledges and agrees that any offer to sell any Company
Rights which has been (a) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such an offer may be so advertised
without prior registration under the Securities Act), or (b) made privately in
the manner described above to not less than fifteen (15) bona fide offerees
shall be deemed to involve a “public disposition” for the purposes of Section
9-610(c) of the UCC (or any successor or similar, applicable statutory
provision) as then in effect in the State of New York, notwithstanding that such
sale may not constitute a “public offering” under the Securities Act, and that
Secured Party or one or more of the Lender Parties may, in such event, bid for
the purchase of such Company Rights.
ARTICLE V Miscellaneous
     Section 5.1. Notices. Any notice or communication required or permitted
hereunder shall be given, in the case of Borrower or Secured Party, as provided
in the Credit Agreement, in the case of each other Grantor on the date of this
Agreement, at the address below its signature hereto, and, in the case of any
other Grantor, as provided in such Grantor’s Pledge and Security Agreement
Supplement.
     Section 5.2. Amendments; Pledge and Security Agreement Supplements. No
amendment of any provision of this Agreement shall be effective unless it is in
writing and

19



--------------------------------------------------------------------------------



 



signed by each Grantor and Secured Party, and no waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall be
effective unless it is in writing and signed by Secured Party, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given and to the extent specified in such writing. In
addition, all such amendments and waivers shall be effective only if given with
the necessary approvals of Lenders as required in the Credit Agreement. Upon the
execution and delivery by any Person of a pledge and security agreement
supplement in substantially the form of Exhibit B (each, a “Pledge and Security
Agreement Supplement”), (a) such Person shall be referred to as an “Additional
Grantor” and shall become and be a Grantor hereunder, and each reference in this
Agreement to a “Grantor” shall also mean and be a reference to such Additional
Grantor, and each reference in any other Loan Document to a “Grantor” shall also
mean and be a reference to such Additional Grantor, and (b) each reference
herein to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to this Agreement, and each reference in any other Loan Document to
the “Security Agreement,” “thereunder,” “thereof” or words of like import
referring to this Agreement, shall mean and be a reference to this Agreement as
supplemented by such Pledge and Security Agreement Supplement.
     Section 5.3. Preservation of Rights. No failure on the part of Secured
Party or any other Lender Party to exercise, and no delay in exercising, any
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. Neither
the execution nor the delivery of this Agreement shall in any manner impair or
affect any other security for the Secured Obligations. The rights and remedies
of Secured Party provided herein and in the other Loan Documents are cumulative
and are in addition to, and not exclusive of, any rights or remedies provided by
Law. The rights of Secured Party under any Loan Document against any party
thereto are not conditional or contingent on any attempt by Secured Party to
exercise any of its rights or exhaust any recourse under any other Loan Document
against such party or against any other Person.
     Section 5.4. Unenforceability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.
     Section 5.5. Survival of Agreements. All representations and warranties of
each Grantor herein, and all covenants and agreements herein shall survive the
execution and delivery of this Agreement, the execution and delivery of any
other Loan Documents and the creation of the Secured Obligations.
     Section 5.6. Other Liable Party. Neither this Agreement nor the exercise by
Secured Party or the failure of Secured Party to exercise any right, power or
remedy conferred herein or by Law shall be construed as relieving any Loan Party
from liability on the Secured Obligations or any deficiency thereon. This
Agreement shall continue irrespective of the fact that the liability of any Loan
Party may have ceased or irrespective of the validity or enforceability of any
other Loan Document to which any Grantor or any Loan Party may be a party, and
notwithstanding the reorganization, death, incapacity or bankruptcy of any Loan
Party, and

20



--------------------------------------------------------------------------------



 



notwithstanding the reorganization or bankruptcy or other event or proceeding
affecting any Loan Party.
     Section 5.7. Binding Effect and Assignment. This Agreement creates a
continuing security interest in the Collateral and (a) shall be binding on each
Grantor and its successors and permitted assigns and (b) shall inure, together
with all rights and remedies of Secured Party hereunder, to the benefit of
Secured Party and its successors, transferees and assigns. Without limiting the
generality of the foregoing, Secured Party, the LC Issuer, the Swingline Lender
or any Lender may pledge, assign or otherwise transfer any or all of its rights
hereunder as provided in the Credit Agreement, and such other Person shall
thereupon become vested with all of the benefits in respect thereof granted to
Secured Party, herein or otherwise. None of the rights or duties of any Grantor
hereunder may be assigned or otherwise transferred without the prior written
consent of Secured Party.
     Section 5.8. Termination. It is contemplated by the parties hereto that
there may be times when no Secured Obligations are outstanding, but
notwithstanding such occurrences, this Agreement shall remain valid and shall be
in full force and effect as to subsequent outstanding Secured Obligations. Upon
the satisfaction in full of the Secured Obligations and the termination or
expiration of the Credit Agreement, then upon written request for the
termination hereof delivered by Borrower to Secured Party, this Agreement and
the security interest created hereby shall terminate and all rights to the
Collateral shall revert to Grantors. Secured Party will, upon the respective
Grantor’s request and at the respective Grantor’s expense, return to such
Grantor such of the Collateral as shall not have been sold or otherwise disposed
of in accordance with the terms of this Agreement free and clear of the Liens
hereof and execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.
     Section 5.9. Governing Law and Choice of Venue.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN

21



--------------------------------------------------------------------------------



 



THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 5.1. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     Section 5.10. Counterparts. This Agreement may be separately executed in
any number of counterparts (including by facsimile transmission), all of which
when so executed shall be deemed to constitute one and the same Agreement.
     Section 5.11. “Loan Document.” This Agreement is a “Loan Document,” as
defined in the Credit Agreement, and, except as expressly provided herein to the
contrary, this Agreement is subject to all provisions of the Credit Agreement
governing such Loan Documents. In the event of a conflict between the terms and
conditions of the Credit Agreement and this Agreement, the terms and conditions
of the Credit Agreement shall control.
     Section 5.12. Limitation on Recourse Against Non-Guarantor Grantor. In
respect of any Grantor that is neither the Borrower nor a Guarantor, Secured
Party will look solely to the Collateral pledged by such Grantor and nothing
contained in this Agreement will create any right for the Secured Party to
enforce a deficiency in respect of the Secured Obligations against such Grantor.
The foregoing shall not limit the rights of Secured Party to proceed against
such Grantor (i) to enforce the security interest against Collateral pledged by
such Grantor (including enforcement in connection with any proceeding under the
United States Bankruptcy Code), (ii) to enforce any policy of insurance or to
recover any condemnation proceeds or insurance proceeds or other similar funds
in respect of Collateral pledged by such Grantor (but only to the extent of the
value of such Collateral), (iii) to recover damages for fraud or waste by such
Grantor in respect of Collateral pledged by such Grantor (but only to the extent
of the value of such Collateral), or (iv) to recover Collateral or proceeds of
Collateral that, under the terms of the Loan Documents, should have been
delivered or paid to Secured Party by such Grantor. This Section shall not waive
any right which Secured Party may have to make any election permitted

22



--------------------------------------------------------------------------------



 



under Section 1111(b) of the United States Bankruptcy Code or to require that
after acquired property of the Grantor shall continue to secure the Secured
Obligations.
     Section 5.13. FINAL AGREEMENT. THIS WRITTEN PLEDGE AND SECURITY AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL
AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[The remainder of this page is intentionally left blank.]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed
and delivered by its officer thereunto duly authorized, as of the date first
above written.

                  ENERGY TRANSFER EQUITY, L.P.     By: LE GP, LLC, its general
partner
 
           
 
  By:   /s/ John W. McReynolds    
 
     
 
John W. McReynolds    
 
      President and Chief Financial Officer    
 
                ENERGY TRANSFER PARTNERS, L.L.C.     By: Energy Transfer Equity,
L.P., its sole member     By: LE GP, LLC, its general partner
 
           
 
  By:   /s/ John W. McReynolds    
 
     
 
John W. McReynolds    
 
      President and Chief Financial Officer    
 
                ETE GP ACQUIRER LLC,     BY: Energy Transfer Equity, L.P., its
sole member     By: LE GP, LLC, its general partner
 
           
 
  By:   /s/ John W. McReynolds    
 
     
 
John W. McReynolds    
 
      President and Chief Financial Officer    
 
                ETE SERVICES COMPANY, LLC,     BY: Energy Transfer Equity, L.P.,
its sole member     By: LE GP, LLC, its general partner
 
           
 
  By:   /s/ John W. McReynolds    
 
     
 
John W. McReynolds    
 
      President and Chief Financial Officer    

Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



                  REGENCY GP LLC,     BY: ETE GP Acquirer LLC, its sole member  
  By: Energy Transfer Equity, L.P., its sole member     By: LE GP, LLC, its
general partner
 
           
 
  By:   /s/ John W. McReynolds    
 
     
 
John W. McReynolds    
 
      President and Chief Financial Officer    

Address of each Grantor:
3738 Oak Lawn Avenue
Dallas, TX 75219
Attention: Chief Financial Officer
Phone: (214) 981-0722
Facsimile: (214) 981-0706
Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



              Agreed and Accepted:    
 
            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,     as Administrative Agent
as provided herein    
 
            By:   /s/ Nupur Kumar              
 
  Name:   Nupur Kumar    
 
  Title:   Vice President    
 
            By:   /s/ Kevin Buddhdew              
 
  Name:   Kevin Buddhdew    
 
  Title:   Associate    

Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
GENERAL INFORMATION

(A)   Full legal name, type of organization, jurisdiction and organizational
identification number of each Grantor:

                      State of             Incorporation/         Name  
Formation     Organizational #  
Energy Transfer Equity, L.P.
  Delaware     4019371  
Energy Transfer Partners, L.L.C.
  Delaware     3187550  
ETE GP Acquirer L.L.C.
  Delaware     4820006  
ETE Services Company, LLC
  Delaware     4821292  
Regency GP LLC
  Delaware     4027333  

(B)   Other Names (including any Trade-Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

None

(C)   Changes in Name, Jurisdiction of Organization, Chief Executive Office and
Corporate Structure within past five (5) years:

None
Schedule 1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Description of Pledged Shares

                                  Percentage of                 Equity Interest
Debtor   Company   Cert. No.   # of Shares   Pledged   None

Description of Partnership Interests

                          Percentage and Type of Grantor   Company   Cert. No.  
Equity Interest Pledged
Energy Transfer Equity, L.P.
  Energy Transfer Partners GP, L.P.   1   100% Class A limited

 
        partnership interest
 
           
Energy Transfer Equity, L.P.
  Energy Transfer Partners GP, L.P.   2   50% of the Class B limited

 
        partnership interests
 
           
Energy Transfer Equity, L.P.
  Energy Transfer Partners GP, L.P.   4   50% of the Class B limited

 
        partnership interests
 
           
Energy Transfer Partners, L.L.C.
  Energy Transfer Partners GP, L.P.   2   .01% general partnership

 
        interest
 
           
Energy Transfer Equity, L.P.
  Energy Transfer Partners, L.P.   ET-0585   3,787,857 common limited

 
        partnership units
 
           
Energy Transfer Equity, L.P.
  Energy Transfer Partners, L.P.   ET-0061   3,742,515 common limited

 
        partnership units
 
           
Energy Transfer Equity, L.P.
  Energy Transfer Partners, L.P.   ET-0060   7,721,542 common limited

 
        partnership units
 
           
Energy Transfer Equity, L.P.
  Energy Transfer Partners, L.P.   ET-0369   15,883,234 common limited

 
        partnership units
 
           
Energy Transfer Equity, L.P.
  Energy Transfer Partners, L.P.   ET-0620   1,638,692 common limited

 
        partnership units
 
           
Energy Transfer Equity, L.P.
  Energy Transfer Partners, L.P.   ET-0927   1,069,850 common limited

 
        partnership units
 
           
Energy Transfer Equity, L.P.
  Energy Transfer Partners, L.P.   ET-0981   2,570,150 common limited
 
        partnership units
 
           
Energy Transfer Equity, L.P.
  Energy Transfer Partners, L.P.   ET-3753   13,813,127 common limited
 
        partnership units

EXHIBIT A



--------------------------------------------------------------------------------



 



                          Percentage and Type of Grantor   Company   Cert. No.  
Equity Interest Pledged
ETE GP Acquirer LLC
  Regency GP LP   None*   93.1% limited partnership
 
          interest
 
           
Regency GP LLC
  Regency GP LP   None*   .001% general partnership
 
          interest representing
 
          100% of the general
 
          partnership interests
 
           
Energy Transfer Equity, L.P.
  Regency Energy Partners LP   RP 0312   26,266,791 common limited
 
        partnership units

 

*   Non-certificated

Description of LLC Rights

                          Percentage and Type of Debtor   Company   Cert. No.  
Equity Interest Pledged
Energy Transfer Equity, L.P.
  Energy Transfer Partners, L.L.C.   5   100% limited liability company
interests (10,000 Class A units)
 
           
Energy Transfer Equity, L.P.
  ETE GP Acquirer LLC   1   100% limited liability company interests
 
           
Energy Transfer Equity, L.P.
  ETE Services Company, LLC   001   100% limited liability company interests
 
           
ETE GP Acquirer LLC
  Regency GP LLC   1   100% limited liability company interests

Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF PLEDGE AND SECURITY AGREEMENT SUPPLEMENT
                    , 20     
Credit Suisse AG, Cayman Islands Branch, as the Administrative Agent
Eleven Madison Avenue
New York, NY 10010

     Re:   Credit Agreement dated as of September 20, 2010 (herein, as from time
to time amended, supplemented or restated, called the “Credit Agreement”), among
Energy Transfer Equity, L.P., a Delaware limited partnership (the “Borrower”),
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent, Collateral
Agent, LC Issuer and Swingline Lender and the Lenders from time to time party
thereto

Ladies and Gentlemen:
     Reference is made to the Credit Agreement and to that certain Pledge and
Security Agreement dated as of September 20, 2010, executed by and among the
grantors party thereto and the Administrative Agent, for the benefit of the
Lender Parties (as heretofore amended, supplemented, restated or otherwise
modified, the “Original Security Agreement”; such Original Security Agreement,
as in effect on the date hereof and as it may hereafter be amended,
supplemented, restated or otherwise modified from time to time, together with
this Pledge and Security Agreement Supplement, being the “Security Agreement”).
The capitalized terms defined in the Security Agreement and not otherwise
defined herein are used herein as therein defined.
     Section 1. Grant of Security Interest. The undersigned Grantor hereby
confirms the grant to the Secured Party set forth in the Security Agreement of,
and does hereby grant to the Secured Party, a security interest in all of
Grantor’s right, title and interest in and to all Collateral to secure the
Secured Obligations, in each case whether now or hereafter existing or in which
Grantor now has or hereafter acquires an interest and wherever the same may be
located. The undersigned Grantor represents and warrants that the attached
supplements to schedules accurately and completely set forth all additional
information required pursuant to the Security Agreement and hereby agrees that
such supplements to schedules shall constitute part of the schedules to the
Security Agreement.
     Section 2. Obligations Under the Security Agreement. The undersigned
Grantor hereby agrees, as of the date first above written, to be bound as a
Grantor by all of the terms and conditions of the Security Agreement to the same
extent as each of the other Grantors thereunder. The undersigned Grantor further
agrees, as of the date first above written, that each reference in the Security
Agreement to an “Additional Grantor” or a “Grantor” shall also mean

Exhibit B



--------------------------------------------------------------------------------



 



and be a reference to the undersigned, and each reference in any other Loan
Document to a “Grantor” or a “Loan Party” shall also mean and be a reference to
the undersigned.
     Section 3. Representations, Warranties and Covenants. The undersigned
Grantor hereby (a) makes each representation and warranty set forth in
Section 3.1 of the Security Agreement and (b) undertakes each covenant
obligation set forth in Section 3.2 of the Security Agreement, in each case to
the same extent as each other Grantor.
     Section 4. Governing Law and Choice of Venue. This Security Agreement shall
be governed by and construed in accordance with the Laws of the State of New
York applicable to contracts made and to be performed entirely within such
State, except as required by mandatory provisions of Law and except to the
extent that the perfection and the effect of perfection or non-perfection of the
security interest created hereunder, in respect of any particular Collateral,
are governed by the Laws of a jurisdiction other than such State. Each of the
Grantors irrevocably waives any objection, to the extent permitted by applicable
Law, that it may now or hereafter have (including any claim of inconvenient
forum) to the venue of any legal proceeding arising out of or relating to this
Security Agreement in the courts of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof.
     Section 6. FINAL AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS OF THE
PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES
HERETO.
     Exhibit B

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Pledge and Security
Agreement Supplement to be executed and delivered by its officer thereunto duly
authorized, as of the date first above written.

                  Very truly yours,
 
                [NAME OF ADDITIONAL GRANTOR]
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Exhibit B

 